



EXHIBIT 10.1


August 2, 2017


Vikrant Bhatia
4230 Beechwood Lane
Dallas, TX 75220


Re:    Offer of Employment


Dear Vik:
    
I am pleased to confirm our offer of employment for the position of Executive
Vice President of Forterra (“Forterra” or the “Company”).1 You will report to
the Chief Executive Officer, and your duties shall be as assigned from time to
time. Your employment will begin on or about August 7, 2017 and the position is
based at our corporate office in Irving, Texas, but you will be required to
travel and spend time at the Company’s other offices as reasonably required by
the Company and consistent with this position, duties and responsibilities.


Your annual base salary will be $375,000, payable on the Company’s normal
payroll cycle. In addition to your base salary, you will be eligible to
participate in the Company’s Annual Bonus Plan. Under the Annual Bonus Plan, you
are eligible to earn an annual cash performance bonus based on the achievement
of performance targets according to the terms of the Plan. A portion of the
target will be based on the achievement of individual goals and the remainder
based on the Company’s achievement of certain financial goals. Your target
participation rate will be 75% of your base salary, and has the potential to be
150% if Company financial and individual performance metrics are met, to be
split 40% based on Company financial performance and 60% based on individual
goals to be set by management. All awards under the Company’s Annual Bonus Plan
are subject to the terms and conditions of the Plan and the approval of the
Compensation Committee of Forterra’s Board of Directors (the “Committee”). At
times, the Committee may grant discretionary additional bonuses in order to
recognize exceptional Company and individual performance. For fiscal year 2017,
your participation in the Annual Bonus Plan shall be pro-rated to reflect your
time actually worked during the year. Company financial performance criteria
used to determine your bonus for fiscal year 2017 will consider only the time of
your employment. All bonus payments will be paid according to the Company’s
normal schedule, and not later than the timing of payments for the Company’s
other senior executives.
We are also prepared to recommend to the Committee that you be a participant in
Forterra’s 2016 Stock Incentive Plan (“Plan”). Subject to the approval of the
Committee in its discretion, we will recommend to the Committee that you receive
an initial equity award as soon as reasonably practicable after your start date
with an aggregate value of $200,000. Again, subject to the Committee’s approval,
we are prepared to recommend to the Committee an additional award of stock
options and restricted stock with an aggregate value of $200,000 in the
aggregate within six months of employment, with eligibility for these awards to
be based on performance conditions upon which we will jointly agree. We will
also recommend to the Committee that the terms for vesting of your awards be
consistent with similarly leveled executive officers of the Company and that for
purposes of determining the amount of each award reasonable valuation methods
shall be used, which may include the Black-Scholes method. Any equity awards in
future years are subject to the Committee and the Board in its sole discretion.
You and your dependents shall be entitled to participate in all benefit plans,
programs and policies maintained by the Company from time to time that are
available generally to its similarly-leveled senior executives on the terms of
such plans and programs; provided, however, that your right to participate in
such benefits shall not affect the Company’s right to amend or terminate the
general applicability of such perquisites and benefits. The Company may, in its
sole discretion and from time to time, amend, eliminate, or establish benefit
programs as it deems appropriate. You will be eligible for four (4) weeks of
paid vacation annually.


1 The entity that will be your W-2 employer may be a subsidiary of Forterra,
Inc. ("Forterra") but your duties will be on behalf of all Forterra
subsidiaries.

--------------------------------------------------------------------------------




Vikrant Bhatia
August 2, 2017
Page 2






In the event that you are terminated without Cause or resign for Good Reason
(each as defined herein), you will be eligible for (1) continued payment of your
base salary for a period of 12 months post-termination; (2) payment of a
pro-rated annual bonus for the year of termination, payable at the time bonuses
for such year are paid to other executives; and (3) availability of continuation
coverage in accordance with COBRA at the applicable rates immediately prior to
termination for a period of 12 months post-termination. In the event of your
death or disability, you or your estate, as applicable, is entitled to payment
of a pro-rated annual bonus for the year of termination, payable at the time
bonuses for such year are paid to other executives, if any, as determined by the
Forterra, Inc. Board of Directors in its sole discretion. None of these benefits
shall be due in the event your employment is terminated with Cause or you resign
without Good Reason (as defined herein).
For purposes of any payment in connection with termination of your employment,
the following defined terms shall apply: “Cause” shall mean (i) a material
breach of any agreement between you and the Company or any of its affiliates;
(ii) willful misconduct by you in the performance of your duties on behalf of
the Company or a material violation by you of any written policy of the Company
or any specific written directions of the Board of Directors to the extent such
direction is not illegal or otherwise in violation of Company policy; (iii) a
breach of any fiduciary duty you owe to the Company or any affiliate in your
capacity as an employee or officer; (iv) the conviction or plea of guilty or no
contest by you with respect to (A) a felony or (B) embezzlement, dishonesty, a
crime involving moral turpitude, or intentional and actual fraud; (v) the use of
illicit drugs or other illicit substances or the abuse of licit drugs or other
substances; or (vi) an unexplained absence for work for more than ten (10) days
in any twelve (12) month period (vacation, reasonable sick leave and Disability
excepted). “Good Reason” in connection with a resignation shall be deemed to
exist if, without your consent: (i) there is a material diminution in your
duties, responsibilities or authority; (ii) there is a material reduction in
your then Base Salary; or (iii) the Company relocates your principal business
location and the new principal business location is at least fifty (50) miles
greater than the distance between your primary residence and the former
principal business location. In each such case of Good Reason, you must provide
the Company with written notice of the grounds for a Good Reason termination
within sixty (60) days of the occurrence thereof, and the Company shall have a
period of thirty (30) days to cure after receipt of written notice; resignation
by you during the Company’s cure period or following the Company’s cure shall
constitute a voluntary resignation without Good Reason.
As consideration for these benefits, you will be required to execute an
agreement covering protection of confidential information, assignment of any
intellectual property created during the term of your employment with the
Company, and restrictive covenants in a form acceptable to the Company,
including non-competition and non-solicitation agreements that would apply
during your employment and for a period of not less than 12 months after the
termination of your employment.


This job offer is contingent upon satisfactory drug screen results, background
check, social security number verification, as well as confirmation of your
eligibility to work in the United States.


You acknowledge that you have been advised by Forterra that you are not to take
any confidential information, in any form, from your current employer and that
any such information currently in your possession must be returned to your
current employer prior to starting your employment with Forterra.  You have
represented to Forterra that you have not taken and will not take any
confidential information from your current employer and that you will return any
such information currently in your possession prior to beginning your employment
with Forterra.  Forterra has advised you that we do not want you to use any
confidential information of your current or other former employer in fulfilling
your job duties at Forterra and has asked that you advise us in the event that
the performance of your job duties at Forterra would require you to use any such
confidential information so that we may properly screen you from such
activities.


This letter is not intended to constitute a contract of employment. Employment
with Forterra is “at will” and subject to termination by you or the company at
any time, with or without cause or prior notice. This Agreement shall be
governed by Texas law without regard to the conflict of law principles thereof.







--------------------------------------------------------------------------------



Vikrant Bhatia
August 2, 2017
Page 3




On your first day of employment, please meet with our Human Resources Department
at our Irving corporate office to complete appropriate new hire documents.
Please bring documents that will verify your eligibility to work in the United
States. You will also have the opportunity to have your paycheck directly
deposited into your checking and/or savings account. In order to enroll, please
bring either a voided check, savings slip, or authorized bank documentation with
your banking information with you on your first day of employment.


Vik, we are pleased to have you join the Forterra team and are confident you
will make a valuable contribution to our organization. If you are in agreement
with the terms of this offer of employment, please indicate your agreement by
accepting with your signature below. If you have questions, please contact me.


Sincerely,


/s/ Jeff Bradley


Jeff Bradley
Chief Executive Officer








Date of Acceptance of Offer: /s/ 8-2-17




Signature: /s/ Vikrant Bhatia
Vikrant Bhatia





